998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Phillips HOFFMAN, Plaintiff-Appellant,v.Margaret R. HOFFMAN, Defendant-Appellee.
No. 92-2457.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 15, 1993.Decided:  July 27, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Daniel Gray Clodfelter, MOORE & VAN ALLEN, for Appellant.
Margaret R. Hoffman, Appellee Pro Se.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Paul Phillips Hoffman appeals from the district court's order affirming the decision of the bankruptcy court that Margaret R. Hoffman's state law claim for equitable distribution of marital property was excepted from Paul Hoffman's discharge in bankruptcy.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hoffman v. Hoffman, Nos.  CA-92-425, BK-882070-5-ATS (E.D.N.C. Nov. 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED